PER CURIAM.
Appellant was found guilty of possession of L.S.D. Two resultant periods of probation, the second an extension of the first after the first had been violated, entailed a total of eighteen months jail time as conditions of probation. A final revocation of the probation resulted in the instant sentence of two years in the state penitentiary. It undisputedly appears that he was not given credit for the aforementioned eighteen months served as conditions of probation. He should have been given it. Ivey v. State (Fla.1976), 327 So.2d 219.
In view thereof, the cause is remanded with directions that the sentence herein be recorded to reflect credit for time served as conditions of the previous two periods of probation. While it is, of course, not necessary that appellant be present for such purpose, in view of the fact that the two-year sentence will about be terminated on the giving of such credit most prompt notice of the amended sentence ought be given to the Division of Corrections as well as to appellant.
McNULTY, C. J., and HOBSON and GRIMES, JJ., concur.